NUMBER 13-06-416-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
                                                                                                                     

 
IN RE: MARCO ANTONIO G. RODRIGUEZ
                                                                         
                                            
 
On Petition for Writ of Mandamus
and 
Motion for Emergency Temporary
Relief
                                                                                                                     

 
                               MEMORANDUM
OPINION                                    
 
                      Before
Justices Rodriguez, Castillo, and Garza
                                 Memorandum
Opinion Per Curiam
 




Relator,
Marco Antonio G. Rodriguez, filed a petition for writ of mandamus in the above
cause on July 25, 2006, in which he alleges that respondent, the Honorable
Robert Garza, Presiding Judge of the 138th Judicial District Court of Cameron
County, Texas, failed to enforce the March 28, 2005 trial court order granting
defendant=s application for post-conviction forensic DNA
testing and denying the state=s motion to reconsider.  Relator also alleges that Arnoldo R. Peña,
court appointed counsel, and Lawrence Rabb, 
assistant district attorney, failed to comply with the March 28, 2005
trial court order.  
In
addition, respondent filed a motion for sanctions against Arnoldo R. Peña asking
this Court to impose monetary sanctions on Arnoldo R. Peña in the amount of
$1,500.00. 
            The Court, having
examined and fully considered the documents on file, petition for writ of
mandamus, motion for sanctions, and motion for temporary relief, is of the
opinion that relator has not shown himself entitled to the relief sought and
the petition for writ of mandamus and motions should be denied.  See Tex.
R. App. P. 52.8.  Accordingly, the
petition for writ of mandamus, motion for sanctions, and motion for temporary
relief are hereby DENIED. 
 
PER CURIAM            
 
Do not publish.
Tex. R. App. P. 47.2(b).
Memorandum
Opinion delivered and
filed this the
27th day of July, 2006.